internal_revenue_service number release date index number --------------------- -------------- ------------------------------ ------------------ --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc ita plr-163104-05 date march taxpayer ------------------------------ year ------- year ------- date -------------------------- short_period ----------------------------------------------- dear ------------------ this refers to taxpayer’s request that its form_1128 application to adopt change or retain a tax_year be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations taxpayer filed a form_1128 to change its accounting_period for federal_income_tax purposes from a taxable_year ending march to a taxable_year ending december effective december year taxpayer s form_1128 requesting this change was due on or before september year the application was however not filed until date the information furnished indicates that the application_for change in accounting_period was filed late because of an error or misunderstanding sec_1_442-1 of the income_tax regulations provides that in order to secure the commissioner's consent to a change in accounting_period a taxpayer must file an application generally on form_1128 with the commissioner within such time and in such manner as is provided in the administrative procedures published by the commissioner plr-163104-05 revproc_2002_37 2002_1_cb_1030 provides the exclusive procedures for certain corporations to obtain automatic approval to change their accounting_period under ' of the internal_revenue_code and ' b section of revproc_2002_37 states that a form_1128 filed pursuant to revproc_2002_37 will be considered timely filed for purposes of ' b only if it is filed on or before the due_date including extensions for filing the federal_income_tax return for the short_period required to effect such change sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of ' automatic extensions must be made under the rules of ' requests for relief subject_to ' will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government based on the facts and information submitted and the representations made it is held that taxpayer has acted reasonably and in good_faith and the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and taxpayer s late-filed form_1128 requesting permission to change to a tax_year ending december effective for the short_period is considered timely filed taxpayer should prepare a new form_1128 and file it with the appropriate irs service_center in accordance with revproc_2002_37 the new form_1128 should reflect the correct answers to part ii item and part iii item 8a and b the new application should be sent with a cover letter instructing the service_center to associate the form with the taxpayer's federal_income_tax return a copy of this letter should be sent with the cover letter the submission to the service_center must be made within days from the date of this letter the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and a penalty of perjury statement executed by an appropriate party this office has not verified any of the above material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the examination process plr-163104-05 this ruling only addresses the granting of relief under ' no opinion is expressed regarding the tax treatment of the instant transaction under the provisions of any other sections of the internal_revenue_code or regulations that may be applicable thereto or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically no opinion is expressed as to whether the taxpayer is permitted under the code and applicable regulations to change to the tax_year requested in the subject form_1128 or whether the taxpayer is permitted to make the change in accordance with revproc_2002_37 pursuant to a power_of_attorney on file in this office a copy of this ruling will be sent to taxpayer's designated representative enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
